PER CURIAM.
This appeal is by the defendant from conviction of manslaughter, for which a ten-year imprisonment sentence was imposed. The information filed against him was for second degree murder. The defendant waived trial by jury, and the case was tried before the court.
The appellant contends the conviction was unwarranted because the evidence showed the killing was in self-defense. The evidence on that issue, as presented in testimony of witnesses for the state and for the defendant, was in conflict. In addition, the defendant testified to certain facts of the occurrence which tended to show that the killing was not in self-defense. There was competent substantial evidence sufficient to support the judgment of conviction, giving due regard to the quantum of proof applicable. On such conflicting evidence it was the province of the trial court to resolve the conflicts in the evidence, and to accept the testimony believed to be true and to reject that which it concluded was unworthy of belief. Crockett v. State, 137 Fla. 450, 188 So. 214. Where the court has so determined the cause, in accordance with evidence which we regard to be sufficient, it is not for this court to substitute its judgment for that of the trial court. Evans v. State, Fla.App.1969, 218 So.2d 515; Ford v. State, Fla.App.1971, 251 So.2d 562.
Affirmed.